Citation Nr: 1022348	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the Veteran's 
service connection claim for a psychiatric disability.

The Veteran failed to appear at a Central Office hearing that 
was scheduled in June 2005.  However, in a March 2006 remand, 
the Board found that good cause had been shown for the 
Veteran's failure to appear to the June 2005 hearing.  Thus, 
in the remand, the Board requested that another hearing be 
scheduled before a Veterans Law Judge.  Such a hearing was 
scheduled in June 2006, however, the Veteran did not report 
for that hearing.  Based on the foregoing, the Board finds 
that any previous hearing request has been withdrawn.

In March 2008, the Board reopened the Veteran's service 
connection claim for a psychiatric disability, and remanded 
the reopened claim for further development.  The case has 
since returned to the Board for further appellate 
consideration.

The American Legion, in a September 2009 letter, submitted a 
motion to withdraw its representation of the Veteran, and in 
May 2010, the undersigned Veterans Law Judge granted such 
motion.  The record contains a power of attorney held by the 
Disabled American Veterans, pursuant to a September 2001 
appointment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disability.  

Service treatment records dated in March 1990 show a 
diagnosis of antisocial/immature personality traits.  Because 
of suicidal thoughts, the Veteran was then referred in August 
1990 for an intensive psychiatric evaluation; diagnosis was 
personality disorder, antisocial type.  The Veteran was 
ultimately recommended for administrative separation from 
service.  According to an August 1990 service evaluation 
report, the assessment was "acutely, has suicidal ideations 
with more than minimal risk.  His history fits more into a 
borderline personality disorder."

Pursuant to the Board's remand, the Veteran underwent an 
additional VA examination in March 2008 and was diagnosed 
with schizoaffective disorder.  The examiner opined that the 
Veteran's schizoaffective disorder is not caused by or a 
result of his military service, noting that there is no 
evidence of schizoaffective disorder in service, and that he 
did not have symptoms of that disorder until after his 
discharge from service, and was not diagnosed with a 
psychotic disorder until the mid-1990's.  The record contains 
diagnoses of psychosis in 1994 (mid-1990's), however the 
Board observes that prior to that, in June 1992, the Veteran 
presented to the VA Medical Center with anxiety, bizarre 
delusions, and hallucinations; the VA Medical Certificate 
shows diagnoses of atypical psychosis, anxiety disorder, and 
alcohol abuse.  It is unclear whether the March 2008 VA 
examiner considered the 1992 medical evidence when he 
rendered an opinion, and indicated that a psychotic disorder 
was not present until the "mid-1990's.  Although a psychosis 
cannot be presumed to have incurred in service because the 
atypical psychosis was not rendered until 1992, more than a 
year after the Veteran's discharge from service, such 
diagnosis may have a bearing on the examiner's opinion.  

In light of the above, the Board finds that an addendum is 
necessary in which the VA examiner clarifies the etiology of 
the Veteran's current psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
returned to the examiner who conducted 
the March 2008 VA "Mental Disorders" 
examination for an addendum.

The examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed acquired psychiatric disability 
is etiologically related to service.  In 
doing so, the examiner should reconcile 
any opinion with the evidence of record, 
to include a June 1992 VA Medical 
Certificate showing a diagnoses of 
atypical psychosis, anxiety disorder, and 
alcohol abuse.   A complete rationale 
should be provided for any proffered 
opinions.

If the March 2008 examiner is no longer 
available, or if this examiner determines 
that another examination would be 
helpful, the Veteran should be scheduled 
for a new C&P examination.

2.  The AMC should then re-adjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disability.  If the decision remains in 
any way adverse to the Veteran, he and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is 
notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


